Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered September 28, 1990, convicting him of criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence seized from the defendant.
Ordered that the judgment is affirmed.
While on routine patrol on Linwood Street in Brooklyn, three police officers noticed the defendant standing alone in a vacant lot next to an abandoned building, with his back to them. The officers approached the defendant and, from a distance of approximately 20 to 30 feet, one of the officers asked the defendant what he was doing. When the defendant turned and faced the officers, he threw away a brown paper bag. One of the officers observed several vials of crack cocaine fall out of the bag, and he subsequently recovered a total of 16 vials of crack cocaine. The defendant was arrested and convicted of criminal possession of a controlled substance in the fifth degree.
We disagree with the defendant’s contention that the court improperly denied that branch of his omnibus motion which was to suppress physical evidence. The conduct of the police officers was not improper. The officers had an objective, credible reason to approach the defendant and request information, and the question was reasonable (see, People v Hollman, 79 NY2d 181; People v De Bour, 40 NY2d 210; see also, People v Diaz, 80 NY2d 950). In any event, the defendant abandoned the bag containing the vials of crack cocaine after seeing the officers (see, People v Diaz, 180 AD2d 415).
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Rosenblatt, J. P., Ritter, Pizzuto and Santucci, JJ., concur.